Exhibit 99.1 MANAGEMENT PROXY CIRCULAR ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 3, 2011 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS OF THOMSON REUTERS CORPORATION To our shareholders, We are pleased to invite you to attend the 2011 Thomson Reuters annual meeting of shareholders on Tuesday, May 3, 2011at 12:00 p.m. (Eastern Daylight Time). The meeting will be held at Roy Thomson Hall, 60 Simcoe Street, Toronto, Ontario, Canada. A webcast will also be available at www.thomsonreuters.com. BUSINESS The business of the meeting will be to: 1. Receive our consolidated financial statements for the year ended December 31, 2010 and the auditors’ report on those statements; 2. Elect directors; 3. Appoint the auditors and authorize the directors to fix the auditors’ remuneration; 4. Consider an advisory resolution on executive compensation; and 5. Transact any other business properly brought before the meeting and any adjourned or postponed meeting. These matters are discussed in more detail in the accompanying management proxy circular. At the meeting, you willalso have an opportunity to hear about our 2010 performance and our plans for Thomson Reuters going forward. Shareholders in attendance in Toronto will have an opportunity to ask questions. RECORD DATE You are entitled to vote at the meeting, and any adjourned or postponed meeting, if you were a holder of our common shares as of 5:00 p.m.(Eastern Daylight Time) on March 15, 2011. VOTING If you’re unable to attend the meeting in person, please vote by proxy. A proxy is a document that authorizes someone else to attend the meeting and cast votes for you. We’ve enclosed a proxy form that contains instructions on how to complete and send your voting instructions. If you hold your shares through a broker or other intermediary, you should follow the procedures provided by your broker or intermediary. If you’re a registered shareholder, our transfer agent, Computershare Trust Company of Canada, must receive your proxy or voting instructions no later than 5:00 p.m. (Eastern Daylight Time) on Friday, April 29, 2011, or if the meeting is adjourned or postponed, no later than 48 hours (excluding Saturdays, Sundays and holidays) before any adjourned or postponed meeting. If you’re a registered shareholder and have any questions or need assistance voting your shares, please call Computershare Trust Company of Canada, toll-free in Canada and the United States, at 1.800.564.6253. Non-registered/beneficial shareholders will be subject to earlier voting deadlines as specified in their proxy or voting instructions. The Thomson Reuters board considers all of the proposals described in the enclosed materials to be in the best interests of ourcompany. Accordingly, the board unanimously recommends that you cast your vote “FOR” all of these items of business. Thank you for your continued support of, and interest in, Thomson Reuters. Very truly yours, /s/ David Thomson /s/ Thomas H. Glocer David Thomson Thomas H. Glocer Chairman of the Board Chief Executive Officer March 22, 2011 Thomson Reuters Management Proxy Circular MANAGEMENT PROXY CIRCULAR WHAT’S INSIDE Page 2 About This Circular and Related Proxy Materials 2 Business of the Meeting 3 Voting Information 5 Annual and Quarterly Financial Statements and Related MD&A 5 Electronic Delivery of Shareholder Communications 5 Principal Shareholder and Share Capital 6 About Our Directors · Nominee information · Director compensation · Corporate governance 25 About Our Independent Auditors 26 Advisory Resolution on Executive Compensation (Say on Pay) 27 Compensation Discussion and Analysis 43 Executive Compensation 52 Indebtedness of Officers, Directors and Employees 52 Directors’ and Officers’ Indemnification and Insurance 52 Additional Information 53 Directors’ Approval A-1 Appendix A — Plan Descriptions FAST FACTS ABOUT THOMSON REUTERS (Information is as of December 31, 2010 unless otherwise indicated) What we do – We are the leading source of intelligent information for the world’s businesses and professionals, providing customers with competitive advantage. Intelligent information is a unique synthesis of human intelligence, industry expertise and innovative technology that provides decision-makers with the knowledge to act, enabling them to make better decisions faster. Our customer segments – Financial, legal, tax and accounting, healthcare,science and media. Employees – Over 55,000 Stock exchange listings – symbol “TRI” Toronto Stock Exchange (TSX) New York Stock Exchange (NYSE) Stock price – Closing price: C$ 37.24 / US$ 37.27 52 week high: C$ 40.33 / US$ 39.31 52 week low: C$ 33.33 / US$ 31.60 2010 results Market capitalization – Over US$31 billion ·
